ORDER
The Disciplinary Review Board on June 17, 1999, having filed with the Court its decision in DRB 98-473 concluding that SAMUEL MANDEL of MOORESTOWN, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 1.16(d) (failure to turn over file to new attorney), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that SAMUEL MANDEL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*101ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.